     Case 1:03-cr-10046-MLW Document 115 Filed 06/10/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,          )
                                   )
          v.                       )
                                     Cr. No. 03-10046-MLW
                                   )
MANUEL CARDOSA,                    )
     Defendant.                    )

                        MEMORANDUM AND ORDER

WOLF, D.J.                                               June 10, 2020


     On May 29, 2020, the court allowed a motion to amend the

petition to revoke defendant Manuel Cardosa's Supervised Release.

See Dkt. No. 108. Also on May 29, 2020, the Magistrate Judge

conducted Cardosa's initial appearance by videoconference, with

the consent of Cardosa, and ordered his release subject to home

confinement. See Dkt. No. 109.

     On June 1, 2020, the court scheduled a June 11, 2020 hearing

by videoconference on the amended petition. See Dkt. No. 113. On

June 5, 2020, Cardosa filed a Motion to Continue Final Revocation

Hearing, stating that he does not intend to admit the alleged

violations relating to the pending state charge of operating under

the influence and to uncharged criminal conduct. See Dkt. No. 114.

Cardosa also stated that he does not waive his right to be

physically present for the final revocation hearing and does not

consent to proceeding by videoconference. See id.
      Case 1:03-cr-10046-MLW Document 115 Filed 06/10/20 Page 2 of 3



     In view of the foregoing the court is cancelling the June 11,

2020 hearing. That hearing will be conducted instead at the Moakley

Federal Courthouse on June 23, 2020, at 1:30 p.m. Consistent with

its usual, although not uniform, practice, the court does not

intend to decide then alleged Violation I.A, which relates to the

pending state charges against Cardosa, or alleged Violation I.B,

which is evidently the uncharged criminal conduct Cardosa stated

that he does not intend to admit. See June 4, 2020 Violation

Report. Those charges will be addressed in the future.

     The court intends to decide alleged Violations II–VIII at the

June 23, 2020 hearing. Cardosa has admitted many of them in

discussions with Probation. See id. In any event, the Federal Rules

of Evidence do not apply in revocation proceedings. See F. R. Evid.

1101(d)(3). Therefore, the court may rely on trustworthy hearsay

evidence. See United States v. Vixamar, 679 F. 3d 22, 30 (1st Cir.

2012); United States v. Taveras, 380 F.3d 532, 536-38 (1st Cir.

2004).    The court does not foresee a need for testimony concerning

the alleged violations to be adjudicated on June 23, 2020, except

perhaps from Cardosa's Probation Officer.

     In view of the foregoing, it is hereby ORDERED that:

     1.     The June 11, 2020 hearing is CANCELLED.

     2.    A hearing on the amended petition to revoke Cardosa's

Supervised Release shall be held at the Moakley Courthouse on June

23, 2020, at 1:30 p.m.

                                    2
      Case 1:03-cr-10046-MLW Document 115 Filed 06/10/20 Page 3 of 3



     3.      Probation       shall    provide    forthwith       to    Cardosa,   the

government,    and     the    court     the     evidence    concerning        alleged

Violations II-VIII. See F. R. Cr. P. 32.1(b)(2)(B).

     4.     Counsel for Cardosa, for the government, and Probation

shall confer and, by June 16, 2020, report, jointly if possible,

regarding    whether     Cardosa      stipulates    to     any    of    the   alleged

violations, and, if so, whether they have agreed to a joint

recommendation concerning any of them. Cardosa shall also state

whether in view of the fact that the court will not be adjudicating

alleged Violation I on June 23, 2020, he consents to the hearing

being conducted by videoconference.

     5.   By June 18, 2020, Cardosa shall provide to Probation, the

government, and the court any evidence he requests the court

consider concerning alleged Violations II-VIII in addition to the

evidence produced by Probation.




                                         3
